DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Slaughter et al. (US 2010/0089851).
Regarding claim 1, Slaughter et al. (hereafter “D1”) discloses a transport carrier assembly (handing device 100; figure 1), comprising: a rigid carrier frame (200), wherein the rigid carrier frame includes an opening (206) extending therethrough; and a compliant carrier insert (insert panel 300) having at least one recess (pocket 310), wherein the compliant carrier insert is disposed within the opening and secured to the rigid carrier frame ([0017]).
Regarding claim 2, D1 discloses wherein the compliant carrier insert (300) is secured to the rigid carrier frame with an adhesive ([0019]).
Regarding claim 3, D1 discloses wherein the compliant carrier insert (300) is secured to the rigid carrier frame with a weld ([0019]).
Regarding claim 7, D1 discloses wherein the compliant carrier insert (300) comprises polystyrene ([0016]).
Regarding claim 8, D1 discloses use of polycarbonate for the compliant carrier insert (300) (any suitable thermoplastic material – [0016]).
Regarding claims 9-10, D1 discloses nesting retention features including at least one projection (carried by the frame – [0019]) extending from a second surface of the rigid carrier frame and/or from a second surface of the compliant carrier insert, and at least one socket (openings in the insert 360) extending into the rigid carrier frame from the first surface thereof and/or extending into the compliant carrier insert from a first surface thereof.
Regarding claims 11-12, 17-20, see the discussions of claims 1-3, 7-10 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter et al. (US 2010/0089851) in view of Extrand et al. (US 7,108,899).
Regarding claims 4 and 14, D1 discloses injection molding, thermoforming, and vacuum molding of components but does not specifically disclose overmolding of insert to frame.
Extrand et al. (hereafter “D2”) discloses overmolding of an insert layer (120) with a body portion (110) which forms a base frame (figure 2; col. 6, lines 15-25).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to attach the insert of D1 to the frame using injection overmolding as taught by D2 as D1 already teaches use of injection molding and desire to secure the insert to the frame.

Claim(s) 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter et al. (US 2010/0089851) in view of Ho et al. (US 2017/0250121).
Regarding claims 5-6 and 15-16, D1 does not disclose wherein the rigid carrier frame comprises modified polyphenylene oxide or polyethersulfone.
Ho et al. (hereafter “D3”) discloses a tray (10) for semiconductors comprising a heat resistant base plate (11) using materials including polyphenylene oxide or polyethersulfone ([0036]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize polyphenylene oxide or polyethersulfone for the frame material of D1 as taught by D3 for heat resistance.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter et al. (US 2010/0089851) in view of Mercer et al. (US 2005/0186122).
Regarding claim 13, D1 does disclose use of welding of insert to frame but does not specifically state use of ultrasonic welding.  Mercer et al. discloses use of sonic welding to attach a lid to base ([0034]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to sonic/ultrasonically weld (as in Mercer et al.) the connection of the insert to the frame when welding said connection as disclosed in D1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631